Citation Nr: 0820987	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to May 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Baltimore, Maryland, Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a VA 
Central Office hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  Pursuant to 38 U.S.C.A. § 7107(a) and 38 C.F.R. 
§ 20.900(c), the Board has advanced the case on the docket.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The matter of entitlement to service connection for PTSD 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A March 2000 rating decision, from which the veteran 
initiated but did not perfect an appeal, denied service 
connection for PTSD, based essentially on a finding that the 
diagnosis of PTSD of record was not based on a verifiable 
stressor.

2.  Evidence received since the March 2000 rating decision 
shows a VA diagnosis of PTSD which appears to be based in 
part on a stressor capable of being verified; it relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

II.  Factual Background, Legal Criteria, and Analysis

Historically, a March 2000 rating decision denied service 
connection for PTSD, finding that the veteran did not have a 
verifiable stressor.  He initiated an appeal by filing a 
notice of disagreement, but did not perfect his appeal 
following the issuance of statement of the case in March 
2002.  Thus, the decision is final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  Since the claim to reopen 
was filed after August 29, 2001, the current regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156(a) applies.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence cannot be cumulative or redundant of 
the evidence already of record when the last final denial of 
the claim was made, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

As the claim was previously denied because the diagnosis of 
PTSD that was of record was not based on a verified stressor 
event in service, for evidence received to be new and 
material, it must relate to the veteran's exposure to a 
stressor event in service.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred. 38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Evidence of record at the time of the March 2000 rating 
decision included a VA psychiatric examination dated in 
October 1999 which diagnosed PTSD based on the veteran's 
report of exposure to "sights, sounds, and experiences of 
war" during his tours of duty in Korea and Vietnam.  Service 
documents show that he served in Korea during the Korean 
Conflict and in Vietnam during the Vietnam Era; they do not 
show that he served in combat.  The veteran has established 
service connection for, inter alia, residuals of gunshot 
wound of the right knee; residuals of gunshot wound of the 
right hand; and residuals of gunshot wound, through and 
through, right inguinal area, and right buttock.

Evidence received since the March 2000 rating decision 
includes a statement from a VA psychiatrist dated in April 
2006 that states that the veteran "has PTSD related to 
combat, he did two tours in Korea and one in Vietnam.  When 
stationed in Georgia in 1956 he experienced significant 
problems with racism, he was shot twice by a Corporal on 
guard duty and suffered a gun shot wound to his stomach.  He 
has continued PTSD symptoms due to his treatment in Georgia 
and resulting gun shot wound."

Because the prior denial of service connection for PTSD was 
based on a finding that PTSD had been diagnosed based on 
unverifiable stressors, and because evidence received since 
March 2000 which bases a diagnosis of PTSD at least in part 
on a history of gunshot wound to the stomach area (and 
because the veteran is service connected for such wound), 
this additional evidence received relates to an unestablished 
fact necessary to substantiate a claim of service connection 
for PTSD.  Because a medical diagnosis of PTSD along with 
credible evidence of the stressor event in service on which 
the diagnosis is based would substantiate the claim of 
service connection for PTSD, the additional evidence received 
raises a reasonable possibility of substantiating the claim, 
and is new and material.  Hence, the claim may be reopened.  
38 C.F.R. § 3.156(a).
ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The veteran is not shown to have served in combat.  The April 
2006 VA psychiatrist's statement appears to be based on 
history that there was an intentional wounding of the 
veteran.  As the record now stands, it shows that the veteran 
suffered self-inflicted accidental gunshot wounds to the left 
shoulder (in November 1951) and the right knee area (in May 
1969), and was accidentally shot in the abdomen/inguinal area 
in October 1957.  He has established service connection for 
residuals of each of these wounds.  It is unclear from the VA 
examiner's statement whether the accidental injuries would 
constitute sufficient stressors to support a diagnosis of 
PTSD.  Thus, another VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
complete a PTSD questionnaire.  He should 
identify his alleged stressor events in 
service, providing as many details 
(description of event, names, date, 
location, unit) as possible regarding 
these events.  The RO should arrange for 
verification of any stressor events not 
yet corroborated for which there is 
sufficient information to pursue 
verification.  

2.  The RO must compile a list of 
documented events in service that may 
constitute a stressor; the accidental 
shooting incidents noted above should 
specifically be included.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine if he has PTSD based on a 
corroborated stressor event (i.e., as 
listed by the RO) in service.  Upon review 
of the claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether or not the veteran 
has PTSD based on a corroborated stressor 
event in service in accordance with DSM-
IV.  If PTSD is diagnosed, the examiner 
must identify the stressor event and 
symptoms which support such diagnosis. The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then adjudicate de novo 
the claim of service connection for PTSD.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


